Citation Nr: 0115585	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-04 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Navy from April 
1970 to August 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 1999 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.  While the 
case was in appellate status, by an April 2000 rating 
decision, the evaluation for the appellant's right ankle 
disability was increased from 10 percent to 20 percent, 
effective August 1999.  However, it is presumed that the 
appellant was seeking the maximum benefit allowed by law and 
regulation, and "it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the increased rating issue is as delineated on the 
title page of this decision.

The Board notes that the RO issued a rating decision, in 
August 2000, that denied the appellant's claim of entitlement 
to service connection for service connection for post-
traumatic stress disorder (PTSD).  The RO found that the PTSD 
claim was not well grounded because there was no current 
diagnosis of PTSD and because there was no nexus statement.  
While it does not appear from the evidence available to the 
Board at this time that the appellant has submitted a Notice 
of Disagreement in response to that rating decision, the 
rating decision is final as of the date of the notification 
letter and not as of the date the one-year appeal period 
expires.  See 38 U.S.C.A. §§ 5104, 7105 (c); 38 C.F.R. 
§ 3.104.  Therefore, the provisions of Section 7 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) are applicable to this claim and the 
matter is referred to the RO for appropriate action.

The August 2000 rating decision also denied the appellant's 
claim for a total rating based on individual unemployability 
due to service connected disability.  Since the appellant has 
not completed the procedural steps necessary for an appeal on 
this issue, the Board has not included it in its 
consideration of the issue on appeal.

The Board also notes that the appellant's representative, in 
a written statement submitted in August 2000 (along with a 
June 2000 statement from the appellant himself), appeared to 
question the effective date assigned in the April 2000 rating 
decision.  In September 2000, the RO sent a letter to the 
appellant asking him to clarify exactly which effective date, 
if any, he wanted to challenge.  To date, no clarification 
has been provided by either the appellant or his 
representative.  If the appellant does wish to take issue 
with any assigned effective date, he should contact the RO 
and expressly state his disagreement.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's right ankle disability is currently 
manifested by subjective complaints of the ankle giving way 
and chronic pain exacerbated by use and objective clinical 
evidence of attenuation of the talofibular and talocalcaneal 
ligaments, pain on forced inversion and a slight decrease in 
range of motion.  There is radiographic evidence of a loss of 
approximately 50 percent of the articular cartilage.  The 
degree of impairment is approximately marked.

3.  Ankylosis of the right ankle has not been demonstrated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2099 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107); 38 C.F.R. § 3.102, 3.321, Part 4, 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.55, 4.59, 
4.71, 4.71a, Diagnostic Codes 5002, 5270, 5271, 5272, 5273, 
5274 (2000); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) 
(Precedent Opinion of the General Counsel of the VA).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim 
have been properly developed and that no useful purpose would 
be served by remanding said issue with directions to provide 
further assistance to the appellant.  There is no indication 
that additional relevant medical records exist that would 
indicate a greater degree of severity with respect to the 
service-connected disability than those already of record.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
the issue on appeal, and that the duty to assist appellant 
has been satisfied.  

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the veteran's 
claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the February 2000 
Statement of the Case (SOC) and the Supplemental Statement of 
the Case (SSOC) issued in April 2000.  The Board finds that 
the discussions in the rating decisions, SOC, SSOC and RO 
letters sent to the appellant in effect informed him of the 
information and evidence that would needed to substantiate 
his claim and complied with VA's notification requirements.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present levels of disability is found in the 
report of the VA medical examination conducted in August 
1999, VA treatment records dated between 1998 and 2000, and a 
private doctor statement dated in November 1999.  The 
appellant also provided testimony at a personal hearing 
conducted at the RO in March 2000.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The appellant contends that an increased rating is warranted 
based upon his current right ankle symptomatology.  The 
appellant testified at his March 2000 personal hearing that 
he does not have much redness and swelling in his right ankle 
on a daily basis, but that he does have a lot of instability 
and a continuous ache.  He stated that the right ankle pain 
ranged from mild (constant/continuous) to moderate on use and 
sharp with stressful use.  See Hearing Transcript pp. 2-3.  
The appellant further testified that he rarely had right 
ankle swelling and that he had to take pain medication.  See 
Hearing Transcript pp. 4-5.

The appellant underwent a VA medical examination in August 
1999; he complained of steady aching pain in his right ankle 
and said that the ankle feels as if it wants to turn.  On 
physical examination, no swelling was noted.  Range of motion 
was noted to be 15-20 degrees of dorsiflexion and zero to 45 
degrees of plantar flexion.  Inversion and eversion showed 
good mobility of the hindfoot, but forced inversion created 
pain.  Radiographic examination revealed a slight talar tilt 
when inversion was done.  The examiner rendered a diagnosis 
of residuals of right ankle sprain, including attenuation of 
the talofibular and talocalcaneal ligaments and an old 
evulsion fracture of the tip of the fibula.  The examiner 
opined that the appellant had pain and instability in the 
right ankle and that the anatomical findings provided an 
explanation for the pain.

The appellant was hospitalized in a VA facility in September 
1998.  Physical examination on September 22, 1998 revealed 
some chronic right ankle pain.  Neurologic examination was 
unremarkable.  Deep tendon reflexes were 2+ in the lower 
extremities.  The appellant was described as having a normal 
gait and he was able to walk on his heels, walk on his toes 
and hop on either foot.  In April 1999, the appellant was 
seen in a VA outpatient clinic with complaints of right ankle 
pain.  On physical examination, there was no heat, swelling 
or erythema.  The appellant was seen again in June 1999; on 
physical examination, there was no heat, swelling or 
erythema.  There was some pain with extreme flexion.  
Radiographic examination revealed no damage.  Subsequently, 
the appellant was seen in October 1999.  On physical 
examination, there was no swelling of the right ankle.  Pain 
was observed on inversion and extreme flexion/extension. 

The evidence of record includes a written statement from a 
private physician dated in November 1999.  This physician 
stated that he performed stress films to indicate the degree 
of laxity of the lateral collateral ligaments.  The right 
ankle was noted to readily widen out to a 20 or 25 degree 
angle.  It simultaneously showed some loss of articular 
cartilage of about 50 percent over the mortis medially 
adjacent to the medial malleolus thus indicating both laxity 
of the lateral collateral ligament and some cartilaginous 
breakdown within the tibial talar articulation.  The 
physician estimated that the appellant had lost half of the 
articular cartilage.  He stated that the appellant had a good 
range of motion of the ankle and that the appellant did not 
otherwise appear to have difficulties with the right ankle.

The Board notes that the applicable regulations contain a 
number of provisions relating to the ankle joint, but none of 
these provisions refers to ligament laxity or cartilaginous 
breakdown.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

The appellant's ankle disability could be evaluated under the 
criteria for ankylosis or limitation of motion of the ankle 
or for malunion or an astragalectomy as specified in 
Diagnostic Codes 5270, 5271, 5272, 5273 and 5274.  The RO has 
rated the appellant's right ankle disability under Diagnostic 
Code 5271.  

The loss of articular cartilage could be considered a 
degenerative change akin to arthritis.  Pursuant to 
regulatory provisions, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis, and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment.  38 C.F.R. § 4.71, 
Diagnostic Codes 5003, 5010.  The 20 percent and 10 percent 
ratings based on X-ray findings are not be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  Malunion of os calcis or 
astragalus with marked deformity warrants a 20 percent 
evaluation under Diagnostic Code 5273 which also assigns a 10 
percent evaluation for such deformity of moderate severity.  
An astragalectomy would result in a 20 percent evaluation 
under Diagnostic Code 5274.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight, 
and the degree of pain he has.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain was reported; however, no muscle atrophy or 
weakness has been demonstrated and there is no clinical 
evidence of any muscle spasm.  Recent objective medical 
evidence did show findings of slight limitation of motion and 
pain on inversion with the anatomical findings providing an 
explanation for the pain.

It is clear from the April 2000 SSOC that the 20 percent 
evaluation currently assigned has been awarded based on the 
clinical findings of pain and instability.  Based on the 
regulations cited above, it could be said that the 
cartilaginous breakdown was analogous to degenerative 
arthritis and that, with the clinically demonstrated pain on 
motion and slight loss of range of motion, a 10 percent 
evaluation was warranted under Diagnostic Code 5003-5271.  In 
addition, another 10 percent could be awarded for the 
instability just as it is for a knee joint.  This would 
combine to a 20 percent evaluation and essentially reflects 
the findings of the hearing officer.

A 20 percent evaluation could also be assigned under 
Diagnostic Code 5274, astragalectomy, but the appellant has 
not undergone an astragalectomy.  In a closer analogy, the 
appellant's loss of 50 percent of his right ankle joint 
articular cartilage could be said to approximate malunion of 
either the os calcis or the astragalus, but the maximum 
rating available for that condition is 20 percent for marked 
deformity.  Diagnostic Code 5273.

In order for the appellant to achieve a rating higher than 20 
percent for the right ankle disability, the appellant would 
have to demonstrate ankylosis.  The Board notes that the 
recent clinical findings do not disclose that the appellant 
has ankylosis of the right ankle.  As such, Diagnostic Codes 
5270 and 5272 are not for application in evaluating the ankle 
pathology.  

With regard to incoordination or interference with standing 
or weightbearing, the appellant was noted on occasion to have 
a normal gait.  The Board also notes that the appellant has 
made consistent complaints of ankle pain.  Consideration, as 
pertinent, has also been given to the provisions of 38 C.F.R. 
§§ 4.40-4.59.  It appears from the rating actions on file 
that the current compensable rating of 20 percent 
contemplates limitation of motion with complaints of pain, as 
well as ligamentous laxity.  Consideration has been given to 
assigning a separate rating for other function impairment, 
per the Opinion of the VA General Counsel Number 23-97.  See 
62 Fed. Reg. 63604 (1997).  In this case, an additional 10 
percent was assigned.  Thus, the 20 percent rating currently 
assigned is based on the functional limitations described, 
including pain, loss of articular cartilage, slight 
limitation of motion and instability.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In the instant 
case, the appellant's right ankle symptomatology more closely 
approximates the criteria for a 20 percent evaluation.  The 
appellant has demonstrated degenerative joint changes the 
right ankle, and there is evidence of some loss of range of 
motion.  See 38 C.F.R. § 4.71, Plate II.  Taking into 
consideration the provisions of 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995), such 
clinical evidence of cartilaginous breakdown and ligamentous 
instability with complaints of pain warrants a finding of 
marked impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

The Board finds, therefore, that a rating of 20 percent is 
warranted for the demonstrated functional loss in the right 
ankle pursuant to Diagnostic Codes 5003 and 5271, as well as 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  However, the Board can 
find no basis under Diagnostic Code 5270, or any other 
Diagnostic Code, to grant the appellant an evaluation in 
excess of 20 percent for the right ankle without a finding of 
ankylosis.  Hence, the evidence supports no more than a 
schedular rating of 20 percent for the right ankle pathology.

An extraschedular evaluation is not warranted for the 
appellant's service-connected right ankle disability at issue 
in this case since the evidence does not show that it 
presents an unusual or exceptional disability picture.  
38 C.F.R. § 3.321(b)(1).  Significantly, the right ankle 
disability has not required any post-service period of 
hospitalization and the right ankle disability has not, in 
and of itself, markedly interfered with employment.  There is 
no credible, competent evidence indicating a greater degree 
of functional loss attributable to the right ankle disability 
than that commensurate with the respective assigned rating.  
Therefore, the regular schedular standards, with the 
evaluation currently assigned, adequately compensates the 
appellant for any adverse industrial impact caused by his 
right ankle disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an evaluation in excess of 20 percent for a 
right ankle disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

